Wells, J.
We are of opinion that the clause in the deed,
“ reserving and giving ” to Elijah Alden “ the use of the premises during his natural life,” did not operate to vest in him any legal estate. It could not so operate, as a reservation or exception, because he was not the grantor; nor as a grant of an interest excepted, because he is not a party to the deed, in any legal sense ; nor as a covenant to stand seised to his use, because there is a bargain and sale of the entire estate to the grantees named in the deed, of whom he is not one ; nor as a feoffment to uses, because there is a valuable consideration paid by the grantees, and a fui declaration of uses in their favor. When the uses are thus de dared in the first taker, the statute of uses has never been held to execute a second use charged upon the first. 2 Washburn Real Prop. 114. Williams on Real Prop. 134, 165. Marshall v. Fisk, 6 Mass. 24. Thatcher v. Omans, 3 Pick. 521. Hunt v. Hunt, 14 Pick. 374.
But the clause in the deed is sufficient to charge the estate, in the hands of the grantees, with a trust for the benefit of Elijah *115Alden. The acceptance of the deed is an assent to the trust so declared, and binds the grantees to its fulfilment. Such an interest in land, in trust, is an estate of freehold, within the intent of the statutes relating to the settlement of paupers. St. of 1821, c. 94, § 2. Gen. Sts. c. 69, § 1, cl. 4. Scituate v. Hanover, 16 Pick. 222. Randolph v. Norton, 16 Gray, 395.
The want of record of the deed, at the time of the occupation, did not prevent the acquisition of a settlement, Belchertown v. Dudley, 6 Allen, 477.
Tha case therefore shows a settlement in Conway; and there must be Judgment for the defendants.